Opinion filed October 31, 2018




                                                 In The

            Eleventh Court of Appeals
                                             ___________
                                      No. 11-18-00269-CV
                                             ___________

   TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellant
                      V.
BRIAN SHERMAN COLTER A/K/A BRIAN COULTER, Appellee

                          On Appeal from the 42nd District Court
                                  Taylor County, Texas
                             Trial Court Cause No. 49,989-A

                           MEMORANDUM OPINION
        Appellant has filed in this court a motion to dismiss this appeal. Appellant no
longer wishes to pursue this appeal and asks that this court dismiss its appeal. In
accordance with Appellant’s request, we dismiss this appeal.                                See TEX. R.
APP. P. 42.1(a)(1).
        The motion is granted, and the appeal is dismissed.


October 31, 2018                                                            PER CURIAM
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.1
Willson, J., not participating.
        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.